Appeal by defendant from a judgment of the County Court, Dutchess County, rendered February 16, 1960, convicting him, on his plea of guilty, upon one count of conspiracy, a misdemeanor, in violation of section 580 of the Penal Law, and upon four counts of criminally receiving and withholding stolen goods, as a felony, in violation of section 1308 of the Penal Law; and sentencing him on the fourth count of the indictment, as a third felony offender, to serve a term of 7% to 15 years, said sentence to cover the three other felony counts in the indictment; and suspending sentence on the first count of conspiracy. Judgment affirmed. No opinion. Nolan, P. J., Beldock, Kleinfeld, Pette and Brennan, JJ., concur.